Citation Nr: 1610504	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  06-11 849	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the September 1999 rating decision that denied the appellant's claims of entitlement to service connection for a low back disorder and a hip disorder, to include as secondary to service-connected disability, as well as his claims for increased ratings for his right and left shoulder disabilities, right and left knee disabilities, and bilateral foot disability, and a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to service connection for a generalized bone or bone and joint disorder, to include osteoporosis, osteomalacia, and generalized arthrosis and as secondary to a service-connected disability. 

3.  Entitlement to service connection for a hip disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Victor M. Valdes, Attorney at Law 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1992. 

This case comes before the Board of Veterans' Appeals (Board) from various rating decisions issued by Department of Veterans Affairs (VA) regional offices (ROs).  

As to the claims of service connection for hip disorders, the Board has characterized it as two separate claims because the "hip disorder" claim comes to the Board from a March 1999 rating decision for which VA has still not issued the Veteran a statement of the case (SOC) after its receipt of his April 1999 notice of disagreement (NOD) and the "right hip disorder comes to the Board from a later September 2002 rating decision for which he has perfected an appeal.  See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010) (holding that a claim in which the Veteran files a NOD but the RO failed to issue a SOC remains pending and in appellate status until the benefit sought on appeal is granted or a Board decision resolved the appeal).  Also as to the claims of service connection for a "right hip disorder," the Board has not characterized the claim as a claim to reopen because finality has not as yet attached to the March 1999 rating decision.

In December 2010, the Board remanded the above issues for additional development.  In December 2010, the Board also remanded claims of service connection for bilateral hearing loss and a low back disorder as well as claims for initial compensable evaluations for right and left shoulder disabilities, right and left knee disabilities, and bilateral plantar fasciitis for the issuance of a SOC.  However upon further reflection and as explained to the Veteran in a February 2015 letter, the Board finds that a remand for an SOC was not required as to these claims because the AOJ has already issued SOCs.  Specifically, as to the claim of service connection for bilateral hearing loss and for initial compensable evaluations for right and left shoulder disabilities, right and left knee disabilities, and bilateral plantar fasciitis, the record shows that in May 1994 the AOJ issued a SOC in response to the Veteran's February 1994 NOD to the March 1993 rating decision that denied these claims and the Veteran thereafter failed to perfect his appeal by filing a Substantive Appeal.  As to the claim of service connection for a low back disability, the record shows that in June 2002 the AOJ issued a SOC in response to the Veteran's April 1999 NOD to the March 1993 rating decision that denied this claim and the AOJ thereafter granted service connection for a low back disability in a March 2006 rating decision.  Therefore, the Board finds that no further action is required as to these issues.

In January 2014, while the Veteran's representative raised a claim of service connection for temporomandibular joint syndrome, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2013, VA received from the Veteran's representative a request for a video hearing.  However, the record does not show that the Veteran was thereafter scheduled for this hearing or that he withdrew this hearing request.  Therefore, the Board finds that a remand to schedule the Veteran for a vide hearing is required.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2015).

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a video hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time, and place of such a hearing by letter mailed to his current address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

